 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   BENJAMIN SHANE FOSTER,        )   NO. CV 19-5579-JVS(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )   ORDER ACCEPTING FINDINGS,
                                   )
14   UNITED STATES OF AMERICA,     )   CONCLUSIONS AND RECOMMENDATIONS
                                   )
15                  Respondent.    )   OF UNITED STATES MAGISTRATE JUDGE
                                   )
16   ______________________________)

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Petition, all of the records herein and the attached Report and

20   Recommendation of United States Magistrate Judge.     Further, the Court

21   has engaged in a de novo review of those portions of the Report and

22   Recommendation to which any objections have been made.    The Court

23   accepts and adopts the Magistrate Judge’s Report and Recommendation.

24

25         IT IS ORDERED that Judgment shall be entered dismissing the

26   action without prejudice.

27   ///

28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 2   this Order, the Magistrate Judge’s Report and Recommendation and the

 3   Judgment herein on Petitioner.

 4

 5             DATED: September 19, 2019

 6

 7

 8                               _________________________________
                                           JAMES V. SELNA
 9                                  UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
